        Case 2:20-cr-00153-JCM-DJA Document 11
                                            10 Filed 03/22/21
                                                     03/16/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2
     Nevada State Bar No. 11479
 3   JOANNE L. DIAMOND
     Assistant Federal Public Defender
 4   411 E. Bonneville, Ste. 250
 5   Las Vegas, Nevada 89101
     (702) 388-6577
 6   Joanne_Diamond@fd.org
 7
     Attorney for Da Zhang
 8
 9                       UNITED STATES DISTRICT COURT
10
                                DISTRICT OF NEVADA
11
12   UNITED STATES OF AMERICA,                      Case No. 2:20-cr-153-JCM-DJA-1
13
                 Plaintiff,                         STIPULATION TO CLOSE
14                                                  CASE
           v.
15
16   DA ZHANG,

17               Defendant.
18
19         IT IS HEREBY STIPULATED AND AGREED, by and between
20   Christopher Chiou, Acting United States Attorney, and Rachel Kent, Special
21   Assistant United States Attorney, counsel for the United States of America, and
22   Rene L. Valladares, Federal Public Defender, and Joanne L. Diamond, Assistant
23   Federal Public Defender, counsel for Da Zhang, that the case be closed.
24         This Stipulation is entered into for the following reasons:
25         1.    On August 13, 2020, Mr. Zhang pled guilty to the charge of Failure
26   to Obtain Special Recreation Permit. ECF No. 5. The Court then sentenced him
        Case 2:20-cr-00153-JCM-DJA Document 11
                                            10 Filed 03/22/21
                                                     03/16/21 Page 2 of 3




 1   to a term of 12 months unsupervised probation with the following special
 2   conditions: no adverse contact with law enforcement and pay fines totaling
 3   $275.00. Id.
 4         2.       Mr. Zhang is in compliance with the special conditions.
 5         3.       Based on his successful completion of 7 months’ unsupervised
 6   probation, the parties jointly request the case be closed.
 7         DATED: March 16, 2021.
 8
 9    RENE L. VALLADARES                        CHRISTOPHER CHIOU
      Federal Public Defender                   Acting United States Attorney
10
11
      By /s/ Joanne L. Diamond                  By /s/ Rachel Kent
12
      JOANNE L. DIAMOND                         RACHEL KENT
13    Assistant Federal Public Defender         Special Assistant United States
                                                Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                2
        Case 2:20-cr-00153-JCM-DJA Document 11
                                            10 Filed 03/22/21
                                                     03/16/21 Page 3 of 3




 1
 2                         UNITED STATES DISTRICT COURT
 3
                                DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,                    Case No. 2:20-cr-153-JCM-DJA-1
 6
                   Plaintiff,                     ORDER
 7
            v.
 8
 9   DA ZHANG,

10                 Defendant.
11
12          Based on the pending Stipulation of counsel, IT IS ORDERED that the
13   case is closed.
14          DATED this
                  March____
                         22,day of March, 2021.
                             2021.

15
16                                        UNITED  STATESDISTRICT
                                          UNITED STATES  MAGISTRATE
                                                                 JUDGEJUDGE
17
18
19
20
21
22
23
24
25
26
                                             3
